This is an action to quiet title to lots 5 and 6 and the east half of the southwest quarter of section 18 in township 11 south, range 14 east, San Bernardino base and meridian, in Imperial County, California.
The original complaint was filed by Sarah F. Donley on February 1, 1917. She died on March 12, 1923, and appellant *Page 631 
was substituted in her place and stead as plaintiff in the action. Mrs. Donley claimed title to the above described and other lands, under a United States patent issued to her on August 9, 1916.
This case has been before the Appellate and Supreme Courts of this state before. (Donley v. Van Horn, 49 Cal.App. 383
[193 P. 514]; Capron v. Van Horn, 201 Cal. 486 [258 P. 77].) A clear statement of the facts involved in this case, and a clear discussion of the law of the case may be found in these decisions. No good purpose could be served by repeating them here.
[1] An examination of the record before us shows no facts not thoroughly considered in one or both of the former decisions. This being so, these decisions become the law of the case and are controlling here. (Deacon v. Bryans, 212 Cal. 87
[298 P. 30]; Coulter v. Howard, 113 Cal.App. 208 [298 P. 140].) The two former decisions in the instant case resolved all the questions here presented adversely to the contentions of appellant.
Judgment affirmed.
Barnard, P.J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 1, 1931, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 3, 1931.